Name: Commission Regulation (EEC) No 181/86 of 28 January 1986 suspending advance fixing of the monetary compensatory amounts applicable in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 / No L 22/24 Official Journal of the European Communities 29 . 1 . 86 COMMISSION REGULATION (EEC) No 181/86 of 28 January 1986 suspending advance fixing of the monetary compensatory amounts applicable in the United Kingdom should, pursuant to Article 1 1 (2) of Regulation (EEC) No 3155/85, be suspended for the United Kingdom, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (2), and in particular Article 11 (2) thereof, Whereas, with effect from 3 February 1986 the monetary compensatory amounts applicable in the United Kingdom will increase substantially ; whereas in order to prevent speculation, advance fixing of these amounts Article 1 Advance fixing of the monetary compensatory amounts applicable in the United Kingdom shall be suspended from 29 to 31 January 1986. Article 2 This Regulation shall enter into force on 29 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p . 6 . 0 OJ No L 310, 21 . 11 . 1985, p . 22.